United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
)
)
)
and
)
)
DEPARTMENT OF HOMELAND SECURITY,
)
TRANSPORTATION SECURITY
)
ADMINISTRATION, Los Angeles, CA, Employer )
__________________________________________ )
N.M., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-1460
Issued: October 27, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On June 29, 2015 appellant filed a timely appeal from a June 2, 2015 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUES
The issues are: (1) whether OWCP properly determined that appellant received an
$816.81 overpayment of compensation for the period July 17 to 26, 2014; and (2) whether the
overpayment is subject to waiver of recovery.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
OWCP accepted that on December 12, 2013 appellant, then a 31-year-old transportation
security officer, sustained a complete right rotator cuff tear, right shoulder sprain, and right
acromioclavicular sprain while handling a heavy bag. On April 4, 2014 he underwent an
arthroscopic rotator cuff repair, bursectomy, and acromioplasty. OWCP authorized the
procedure.
Appellant received compensation for temporary total disability from April 3 to
June 28, 2014.2 He returned to full-time work on July 17, 2014 with no loss of wages.
On July 21, 2014 OWCP noted that the upcoming July 2014 compensation payment
would create an overpayment of compensation from July 17 to 26, 2014, as appellant would be
paid total disability compensation after he returned to work. It calculated that, based on a daily
net compensation rate of 81.681, he would be paid a total of $816.81 in compensation for the 10day period.
OWCP issued an electronic compensation payment on July 26, 2014 in the amount of
$2,287.07, covering the period June 29 to July 26, 2014.
By notice dated August 6, 2014, OWCP advised appellant of its preliminary
determination that an overpayment of compensation in the amount of $816.81 was created in his
case for the period July 17 to 26, 2014, as he received compensation for total disability after he
returned to work with no loss of wages. It found him without fault in creation of the
overpayment, as he was not aware and could not reasonably have been expected “to know that
OWCP had paid compensation incorrectly.” OWCP afforded appellant 30 days to request a
prerecoupment hearing, provide financial information, and submit additional evidence or
argument.
In an August 12, 2014 letter, appellant requested waiver of recovery of the overpayment,
contending that OWCP found him without fault, and that repayment would cause financial
hardship. He completed an overpayment recovery questionnaire (Form OWCP-20) noting that
he resided with his wife and two minor children. Appellant listed $2,200.00 in monthly
household income, $455.00 in bank accounts, $200.00 for rent or mortgage, $600.00 for food,
$400.00 for clothing, $800.00 for utilities, and $600.00 for unspecified miscellaneous expenses.
He did not indicate whether he wanted to pursue a review of the written record, telephone
conference, or a prerecoupment hearing.
In an August 15, 2014 letter, OWCP noted that appellant did not indicate whether he
desired a telephone conference, review of the written record, or prerecoupment hearing. By
notice dated January 21, 2015, it advised him that it had scheduled a telephonic hearing for
March 9, 2015 at 2:00 p.m. Eastern time. OWCP provided a call-in number and passcode to
participate in the hearing. As appellant did not telephone at the appointed time, it proceeded
with a review of the written record.
2

On April 29, 2014 appellant elected to receive FECA benefits by direct deposit effective that day. OWCP
placed his case on the periodic rolls effective June 1, 2014.

2

By decision dated June 2, 2015, OWCP finalized the August 6, 2014 preliminary notice,
finding an $816.81 overpayment of compensation for the period July 17 to 26, 2014. It found
that appellant was not at fault in the creation of the overpayment, but that the overpayment was
not subject to waiver as his income exceeded his monthly expenses by $200.00.3 OWCP
accepted his accounting of $2,200.00 in monthly household income. It also accepted appellant’s
stated expenses of $200.00 for rent or mortgage, $800.00 for utilities, $600.00 for food, and
$400.00 for clothing, for a total of $2,000.00. OWCP disallowed his listing of $600.00 in
“other” expenses as he did not submit any description or documentation of these costs. It
calculated that as appellant’s monthly discretionary income exceeded $50.00 limit for disposable
income, collection of the overpayment would not defeat the purpose of FECA or be against
equity and good conscience. OWCP directed recovery of the overpayment by ordering him to
submit payments of $50.00 a month.
LEGAL PRECEDENT -- ISSUE 1
Section 8102(a) of FECA provides that the United States shall pay compensation for the
disability or death of an employee resulting from personal injury sustained while in the
performance of his or her duty.4
Disability means the incapacity, because of an employment injury, to earn the wages the
employee was receiving at the time of injury. It may be partial or total.5 Compensation for wage
loss due to disability is available only for periods during which a work-related medical condition
prevents the employee from earning the wages earned before the work-related injury.6
ANALYSIS -- ISSUE 1
Appellant received FECA wage-loss compensation from April 3 to June 28, 2014 due to
an accepted right rotator cuff tear and surgical repair. He returned to work on July 17, 2014, but
continued to receive total disability compensation through July 26, 2014. OWCP calculated that
for the 10-day period from July 17 to 26, 2014, appellant received an $816.81 overpayment of
compensation, based on a daily compensation rate of 81.681 multiplied by 10.
The Board has reviewed OWCP’s calculations and finds that it properly determined that
appellant received an overpayment of compensation in the amount of $816.81 for the period
July 17 to 26, 2014.
3

In the June 2, 2015 decision, OWCP misstated the amount of appellant’s monthly disposable income. On page
3 of the decision, it totaled his monthly expenses at $1,800.00 and not $2,000.00. OWCP then subtracted $1,800.00
from appellant’s monthly income of $2,200.00 to equal $400.00. This is incorrect. OWCP accepted $2,000.00 in
ordinary and necessary living expenses, leaving discretionary income of $200.00 a month. The Board finds,
however, that this is harmless error, as the $200.00 amount also exceeds the $50.00 monthly limit for disposable
income.
4

5 U.S.C. § 8102(a).

5

20 C.F.R. § 10.5(f).

6

Id. at § 10.500(a). J.B., Docket No. 15-1043 (issued August 6, 2015).

3

The Board finds that OWCP properly determined the fact and the amount of
overpayment. The Board notes that on appeal appellant does not contest the fact or amount of
the overpayment.
LEGAL PRECEDENT -- ISSUE 2
Section 8129(a) of FECA provides that when an overpayment of compensation occurs
because of an error of fact of law, adjustment or recovery shall be made by decreasing later
payment to which the individual is entitled.7 The only exception to this requirement that an
overpayment must be recovered is set forth in section 8129(b).
Adjustment or recovery by the United States may not be made when incorrect payment
has been made to an individual who is without fault and when adjustment or recovery would
defeat the purpose of FECA or would be against equity and good conscience.
Thus, a finding that appellant was without fault is not sufficient, in and of itself, for
OWCP to waive the overpayment. OWCP must exercise its discretion to determine whether
recovery of the overpayment would defeat the purpose of FECA or would be against equity and
good conscience, pursuant to the guidelines provided in the implementing federal regulations.
Section 10.436 of the implementing regulations8 provide that recovery of an overpayment
will defeat the purpose of FECA if recovery would cause hardship to a currently or formerly
entitled beneficiary such that: (a) the beneficiary from whom OWCP seeks recovery needs
substantially all of his or her current income, including compensation benefits, to meet current
ordinary and necessary living expenses; and (b) the beneficiary’s assets do not exceed the
resource base of $4,800.00 for an individual.9 An individual is deemed to need substantially all
of his or her current income to meet current ordinary and necessary living expenses if monthly
income does not exceed monthly expenses by more than $50.00. In other words, the amount of
monthly funds available for debt repayment is the difference between current income and
adjusted living expenses (i.e., ordinary and necessary living expenses plus $50.00).10
Recovery of an overpayment is considered to be against equity and good conscience
when any individual, in reliance on such payments or on notice that such payments would be
made, gives up a valuable right or changes his position for the worse.11 Conversion of the
overpayment into a different form, such as food, consumer goods, real estate, etc., from which
the claimant derived some benefit, is not to be considered a loss.12 The individual who received
7

Id. at § 8129(a).

8

Id. at § 10.436.

9

Id. Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment Actions, Chapter
6.200.6.a(1)(b) (October 2004).
10

Id.

11

Id. at § 10.437(b).

12

Federal (FECA) Procedure Manual, supra note 9, Chapter 6.200.6.b(3) (October 2004). C.P., Docket No. 14975 (issued September 11, 2014).

4

the overpayment is responsible for providing information about income, expenses and assets as
specified by OWCP. This information is needed to determine whether or not recovery of an
overpayment would defeat the purpose of FECA or be against equity and good conscience. This
information will also be used to determine the repayment schedule, if necessary.13
The Board has held that an employee who received payments from OWCP in the form of
a direct deposit may not be at fault the first time incorrect funds are deposited into his or her
account, as the acceptance of the resulting overpayment lacks the requisite knowledge.14
ANALYSIS -- ISSUE 2
OWCP found that appellant was without fault in creating the overpayment of
compensation and considered whether he was entitled to waiver of recovery. Waiver is only
possible if recovery would defeat the purpose of FECA or would be against equity and good
conscience. In order to establish that repayment of the overpayment would defeat the purpose of
FECA, appellant must show that he requires substantially all of his income to meet current
ordinary and necessary living expenses and that his assets do not exceed the established limit as
determined by OWCP’s procedures.15
OWCP analyzed the financial information appellant submitted. It allowed $2,000.00 of
ordinary and necessary living expenses, including $200.00 for rent or mortgage, $800.00 for
utilities, $600.00 for food, and $400.00 for clothing. OWCP determined that appellant’s monthly
household income of $2,200.00 exceeded his expenses by $200.00 a month. This exceeded the
$50.00 allowance specified in OWCP’s implementing regulations, demonstrating that he did not
need substantially all of his income for ordinary and necessary living expenses.16 As appellant’s
income exceeded his allowable expenses by more than the amount specified, he has not
established that recovery would defeat the purpose of FECA.
Additionally, the evidence does not demonstrate that repayment of the overpayment
would be against equity and good conscience. Appellant submitted no argument that he relied
upon the incorrect payments to his detriment or that he would experience severe financial
hardship attempting to repay the debt. Consequently, OWCP properly denied waiver of recovery
of the overpayment.
The Board’s jurisdiction is limited to reviewing those cases where OWCP seeks recovery
from continuing compensation under FECA.17 As appellant was not in receipt of continuing
compensation benefits at the time the final decision was entered in this matter, the Board lacks
jurisdiction to review recovery of the overpayment.
13

20 C.F.R. § 10.438(a); Ralph P. Beachum, Sr., 55 ECAB 442 (2004).

14

W.P., 59 ECAB 514 (2008); S.C., Docket No. 14-1730 (issued April 13, 2015).

15

20 C.F.R. § 10.436.

16

Id.

17

See Judith A. Carido, 55 ECAB 348 (2004).

5

On appeal, appellant argues that OWCP did not contact him regarding a telephonic
hearing, and that he was on active military duty on the date of the hearing. The Board notes that
the August 15, 2014 informational letter and January 21, 2015 notice of hearing were mailed to
him at his address of record. Appellant also contends that he is unable to repay the overpaid
compensation due to financial hardship. As found, OWCP properly denied waiver of recovery of
the overpayment. The Board lacks jurisdiction to review recovery of the overpayment in this
case.
CONCLUSION
The Board finds that OWCP properly determined that appellant received an $816.81
overpayment of compensation for the period July 17 to 26, 2014. The Board further finds that he
is not entitled to waiver of recovery of the overpayment.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated June 2, 2015 is affirmed.
Issued: October 27, 2015
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

